Citation Nr: 1244083	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  03-09 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected recurrent left shoulder dislocation with limited abduction, on an accrued benefits basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to May 1966.  He died in January 2001.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal was previously before the Board in March 2004, September 2008 and July 2011.  On each occasion, the Board remanded the claim for additional development.  The case has been returned to the Board for further appellate consideration.  In July 2011, the Board granted entitlement to service connection for a cervical spine disorder and depression, on an accrued benefits basis.

In May 2012, the appellant submitted evidence and her representative indicated that she waived AOJ review, and wished for the claim to be forwarded to the Board.

Recently changes in the law provide, in part, that if a claimant dies while a claim or appeal is pending:  [A] living person who would be eligible to receive accrued benefits due to the claimant under [subsection (a) of the accrued benefits statute] may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C. § 5121A  (West Supp. 2008).  However, such substitution is only in the case of death of a claimant who dies on or after October 10, 2008.  As the Veteran's death was prior to 2008, this statutory provision is not applicable in the present case.  


Referred Issue

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of an increased rating claim.  While the Veteran did not expressly request TDIU when he filed his claim for an increased rating, the Board observes that prior statements made by him indicate his belief that he was unable to work as a result of his left shoulder and neck disabilities.  

Thus issue of entitlement to TDIU for accrued benefits purposes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  At the time of the Veteran's death in January 2001, an appeal was pending in regard to the issue of a rating in excess of 20 percent for service-connected recurrent left shoulder dislocation with limited abduction. 

2.  Left shoulder dislocation with limited abduction, for accrued benefits purposes, was manifested by no more than limitation of motion of the minor shoulder from midway between the side and shoulder level; symptoms consistent with loss of humeral head, nonunion of the humerus, or fibrous union of the humerus are not shown.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for left shoulder dislocation with limited abduction, for accrued benefit purposes, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes 5200-5203 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to accrued benefits regarding the Veteran's left shoulder disability. 

In the interest of clarity, the Board will initially discuss certain preliminary matters.  The Board will then address the pertinent law and regulations and their application to the facts and evidence.

As alluded to above, in March 2004, September 2008 and July 2011, the Board remanded the claim and ordered the RO and Appeals Management Center (AMC) to obtain VA medical opinions for the appellant's accrued benefits claim and associate a report of the opinion with the Veteran's claims folder.  In the September 2008 remand, the Board additionally directed the AMC to provide the appellant with adequate notice regarding her accrued benefit claims, as well as appropriate notice regarding new and material evidence claims which were adjudicated by the Board in July 2011.  

Pursuant to the Board's remand instructions, VA medical opinions were obtained.  Reports of these opinions were associated with the Veteran's claims folder, and the appellant was provided additional notice.  These claims were readjudicated via the April 2012 SSOC.  Additionally, in November 2010, the appellant was provided additional notice regarding her accrued benefits claims (including the new and material evidence claims which are no longer on appeal).

Accordingly, the RO/AMC has complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]. 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA should notify the claimant of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific claimant's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through January 2007 and November 2010 letters, the Appeals Management Center (AMC) notified the appellant of the elements of a claim for accrued benefit purposes; and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.  The November 2010 letter also specifically notified the appellant of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the appellant's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the appellant.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records.  Furthermore, the Board obtained medical opinions addressing the severity of the Veteran's disability during his lifetime.  The appellant has provided multiple copies of treatment records during the claims appeals period.  The Board notes that only records that were in the VA's physical or constructive possession at the time of the Veteran's death may be considered.  The appellant has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained that was constructively in the VA's possession (such as VA treatment records).

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the appellant in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate claims for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

In the instant case, the Board finds reasonable efforts have been made to assist the appellant in obtaining evidence necessary to substantiate her claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the appellant and the Veteran, the Veteran's service treatment records, as well as post service VA and private treatment records. 

The record contains VA reports based upon review of the Veteran's claims folder, and the examiners rendered appropriate opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the opinion reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

In short, the Board has carefully considered the provisions of the VCAA and, for the reasons expressed above, finds that the development of the issue on appeal has been consistent with said provisions.

The Board adds that the appellant has been given ample opportunity to present evidence and argument in support of her claim, and that VA has complied with general due process considerations.  See 38 C.F.R. § 3.103.  She has declined the option of a personal hearing.

Laws and Regulations

The law and regulation governing claims for accrued benefits state that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).

Although the appellant's claim for accrued benefits that is at issue in this appeal is separate from the claim the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the claim of the Veteran and, by statute, the appellant takes the Veteran's claim as it stood on the date of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died.  See 38 U.S.C.A. § 5121(a); see also Ralston v. West, 13 Vet. App. 108, 113 (1999).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. §  4.3. 

While the Veteran's entire history is reviewed when assigning a disability evaluation (38 C.F.R. § 4.1), where service connection has already been established and an increase in the disability rating is at issue, it is the present level (in this case the level of disability prior to his death) of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Id. 

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The left shoulder is rated pursuant to Diagnostic Codes 5010-5203, the diagnostic codes for arthritis due to trauma and for impairment of the clavicle or scapula.  Diagnostic Code 5202, under which the Veteran was rated, provides for ratings based on impairment of the humerus.  The Veteran was right-handed, thus his left shoulder is considered his "minor" shoulder.

Impairment of the humerus, with recurrent dislocation of the major or minor shoulder at the scapulohumeral joint, is assigned a 20 percent evaluation with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 20 percent evaluation is assigned with frequent episodes and guarding of all arm movements, if the minor arm is affected.  Ratings in excess of 30 percent are assigned for the minor shoulder in cases where there is fibrous union, nonunion (false flail joint), or loss of the head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202. 

Under Diagnostic Code 5201, a 30 percent rating is for assignment if there is limitation of motion of the minor arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Under Diagnostic Code 5200, a 30 percent rating is assigned for ankylosis of the scapulohumeral articulation of the minor arm, with intermediate between favorable and unfavorable.  A 40 percent rating is assigned for unfavorable ankylosis of the minor arm, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

A maximum 20 percent rating is available for impairment of the clavicle or scapula manifested by nonunion or dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203. 

Full range of motion of the shoulder is measured from 0 degrees to 180 degrees in forward elevation (flexion), 0 degrees to 180 degrees in abduction, 0 degrees to 90 degrees in external rotation, and 0 degrees to 90 degrees in internal rotation.  38 C.F.R. § 4.71, Plate I. 

Factual Background and Analysis

In August 1999, the Veteran filed a claim for an increased rating for his left shoulder disability.  On his claim, he simply requested re-evaluation of his left shoulder.

The record reflects that the Veteran was granted entitlement to service connection for residuals of a left shoulder injury in a January 1967 rating decision.  He was noted to have periodic dislocations of the left shoulder.  His disability was rated as 20 percent disabling, effective May 25, 1966.

The Veteran subsequently re-injured his left shoulder in June 1969, during a work accident.  His shoulder would go out of place on abduction and on external rotation.  In September 1971, he underwent a Magnuson-Stack procedure in an attempt to fix the chronic subluxation of his left shoulder.

In October 1977, the Veteran provided testimony at a Board hearing regarding a prior claim for an increased rating for his left shoulder disability.  He reported that subsequent to the Magnuson-Stack procedure his left shoulder no longer dislocated.  He indicated that the procedure, however, limited his range of motion of the left shoulder, and he no longer able to lift or carry any weight with his left arm.  He stated he could not "move [his] shoulder up into the air, behind [him]" as a result of the surgery.  He reported he had difficulty sleeping due to his left shoulder pain, and described carrying his left arm at chest or stomach level because it hurt to carry his arm downward.  

In September 1990, private physician W.T.C. provided a statement regarding an evaluation of the Veteran's left shoulder.  The Veteran had left shoulder abduction to 90 degrees, flexion to 90 degrees, external rotation to 20 degrees, and internal rotation "to the belt loop."  X-rays did not reveal "significant degenerative arthritis," and there was no evidence of instability.  Dr. W.T.C. diagnosed adhesive capsulitis.

In January 1991, the Veteran provided testimony at an RO hearing regarding a claim for entitlement to total disability based on individual unemployability.  He reported that he had worked for the Ford Motor Company following service, but that after re-injuring his left arm and undergoing left shoulder surgery, he was terminated.  He reported that he was unable to do any lifting or work with his left arm at that time (1971-1973).  He reported he then took classes towards a Bachelor's degree in Business Administration in 1976; however, he exhausted the amount of credits he could take under the G.I. bill without completing the degree.  In 1980, the Veteran began receiving Social Security Administration (SSA) disability benefits.  He reported he did not seek employment after he was found disabled by SSA.  He reported pain when he attempted to lift his arm from midway from his side to the 90 degree level.  

In March 1991, the Veteran was afforded a VA examination.  His left shoulder flexion was from zero to 100 degrees, abduction from zero to 90 degree, internal and external rotations were both from zero to 60 degrees.  The examiner diagnosed adhesive capsulitis.  X-rays taken in conjunction with the examination revealed a metallic stable in the shaft of the humerus, but "no recent displaced fracture or lytic lesions in the bone."

In May 1999, the Veteran sought treatment for his left shoulder through the Henry Ford Health System.  He reported a progressive worsening of his loss of range of motion of his left shoulder since his 1971 surgery.  He also reported increased pain over the past several years.  He was noted to have decreased flexion, extension and rotation of his left shoulder.  He also had pericervical tenderness.  He had a significant amount of levator scapulae and trapezius spasms.  He had tenderness to palpation of the biceps, AC joint, coracoid, and subacromial space.  Unfortunately, at this point the record ends mid-sentence, and while range of motion was provided for the right shoulder, it was not provided for the left shoulder.

In September 1999, the Veteran was afforded a VA examination in conjunction with his last claim for an increased rating.  The Veteran described constant pain near the left shoulder and neck area.  The pain limited his range of motion.  The contour of his left shoulder was normal, without deformity.  There was objective tenderness anteriorly.  He had active/passive abduction to 105 degrees, forward flexion to 75 degrees, external rotation to 45 degrees, and internal rotation to 75 degrees.  The apprehension test (anterior instability) and sulcus sign (inferior instability) test were both positive.  X-rays were read to reveal status post surgery of the left shoulder with staple near the neck of the humerus.

The above represents the extent of the evidence that was before the VA at the time of the Veteran's death.  Additional VA treatment records prior to his death are considered to have been constructively in the possession of VA, even if the records were not yet in the Veteran's claims file.  A review of the claims file and Virtual VA shows that additional VA treatment records after September 1999 do not pertain to the Veteran's left shoulder.  Some of the private treatment records provided by the appellant after the Veteran's death were not before the VA at the time of the Veteran's death.  Additional private treatment records provided by the appellant after the Veteran's death are not considered as part of this claim for an increased rating, as that evidence was not before the Board at the time of the Veteran's death.   See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).  

In her February 2001 accrued benefits claim, the appellant noted the Veteran's "physical stability was totally destroyed at the time of his death."  She believed that the medical evidence of record showed the Veteran's left shoulder had increased in disability subsequent to his 1971 surgery.

In July 2003, the SSA notified the VA that the Veteran's SSA folder, including the medical records used to determine disability, had been destroyed.

In a December 2010 statement, the appellant noted the Veteran's physical disabilities grew more severe with time, and he was no longer able to maintain gainful employment.  He was severely restricted with lifting, standing and walking.  He had difficulty sleeping, and he was not able to support his family.

In December 2010, VA examiners reviewed the evidence of record at the time of the Veteran's death and were asked to provide opinions on the severity of his left shoulder disability and the etiology of his depression.  Unfortunately, the joints examiner merely instructed a review of the most recent rating decision prior to the Veteran's death, and did not provide a medical opinion.  

In September 2011, a VA examiner reviewed the evidence of record at the time of the Veteran's death and found that the Veteran's left shoulder disability would have precluded physical job duties, but that it was at least as likely as not the Veteran would be able to perform sedentary work.  

Pursuant to the Board's July 2011 remand, a VA orthopedic surgeon reviewed the Veteran's claims file and attempted to determine from that review if his left shoulder disability was manifested by symptoms consistent with fibrous union of the humerus, nonunion of the humerus, and/or loss of the head of the humerus.  In September 2011, the VA orthopedic surgeon noted the Veteran's shoulder was stable after his 1972 surgery, but that he developed posttraumatic arthritis resulting in pain and limited function.  The examiner noted that the symptoms of posttraumatic arthritis and/or fibrous-union, non-union, or loss of the humeral head can be "quite similar," and that he would need x-rays to differentiate.  He indicated he did not have the physical x-rays.  The examiner also opined that the Veteran's left shoulder and spine disabilities would have rendered him unable to participate in physically demanding labor.  Sedentary employment would have been possible with his orthopedic disabilities, although the VA examiner noted he could not comment on how the Veteran's depression would have affected his employability.

In assessing the claim for an rating in excess of 20 percent for left shoulder dislocation with limited abduction based on the available evidence of record, the Board finds that the opinions and reports of the March 1991 and September 1999 VA examiners are more probative than the statements of the September 2011 VA orthopedic surgeon.  Factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In contrasting these opinions, the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has recently stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Here, the VA examiners in 1991, 1999 and 2011 were all able to review the claims file.  While additional records were added to the claims file after the September 1999 VA examination, those records do not include records which were physically or constructively before the Board at the time of the Veteran's death, and are thus not applicable to this claim for accrued benefits.  The 1991 and 1999 examiners were able to physically review the Veteran's x-rays taken in conjunction with these examinations.  While the 2011 examiner has indicated he is unable to determine the severity of the Veteran's disability without a review of the x-rays, x-ray reports are available in the record.  The x-ray reports indicate a staple at the humeral head as a result of the Veteran's 1971 surgery, and "no recent displaced fracture or lytic lesions in the bone."  In addition to reviewing the physical x-rays, the 1991 and 1999 examiners were able to physically examine and interview the Veteran.  As such, the Board finds that their examination reports are more probative than the 2011 examiner's opinion.  

The Board notes that the 1991 and 1999 examination reports do not include an adequate Deluca analysis; however, this cannot be corrected as the Veteran is deceased.  Accordingly, further remand would be futile.  Nevertheless, private treatment records in the claims file at the time of his death provide limited insight in to his left shoulder range of motion and the impairment of his humerus.  The Veteran was repeatedly diagnosed with adhesive capsulitis (frozen shoulder) by VA and private physicians.  A September 1990 private physician indicated x-rays did not show "significant arthritis."  The 1991 and 1999 VA examinations revealed a range of motion with flexion to at least 75 degrees, and abduction to at least 90 degrees.  Flexion at 75 degrees in the minor shoulder warrants a 20 percent rating under Diagnostic Code 5201.  

The record does not show that the Veteran had ankylosis of his left shoulder.  Additionally, the Veteran's abduction was to 90 degrees, which is better than the lowest rating for ankylosis which addresses favorable ankylosis to 60 degrees.  Thus, an increased rating under Diagnostic Code 5200 is not warranted for accrued benefits purposes.

The 2011 VA orthopedic surgeon noted the Veteran had posttraumatic arthritis, which could be "quite similar" in symptoms to the loss of humeral head, nonunion of the humerus or fibrous union of the humerus.  The Board notes that only the September 1990 x-ray reported arthritis, and it reported he did not have significant arthritis.  The record as it existed at the time of the Veteran's death does not show that the Veteran had loss of, nonunion, or fibrous union of the humerus of the minor shoulder.  

The Veteran's main complaints regarding his left shoulder were loss of motion, weakness, and pain.  Although his initial evaluation of 20 percent in 1967 was based upon frequent episodes of recurrent dislocation, the Veteran testified he had not suffered from dislocation of his left shoulder since his 1971 surgery.  When he described how his left shoulder symptoms had worsened after his 1971 surgery, he indicated loss of motion and inability to lift heavy objects were his new symptoms.  His lowest recorded range of motion prior to his death was forward flexion to 75 degrees, which warrants a 20 percent rating.  Even taking into account additional limitation due to weakness, which was unfortunately not addressed in the VA examinations prior to his death, he was 50 degrees of loss of motion away from the next higher rating.  

The Board does not find that the objective medical evidence, nor the subjective complaints of the Veteran prior to his death, support a finding that his left shoulder adhesive capsulitis was manifested with symptoms consistent with loss of humeral head, nonunion of the humerus, or fibrous union of the humerus.  Simply, his range of motion, x-ray reports, and the interpretation of his x-rays by the 1990 private physician and 1991 and 1999 VA examiners do not support a finding that he had posttraumatic arthritis of the left shoulder to a severity which would indicate symptoms consistent with fibrous union, nonunion, or loss of the humeral head.  Thus, the Board finds that the evidence does not support the assignment of a rating in excess of 20 percent for the minor shoulder disability; nor does the evidence support the assignment of any staged ratings.

The Board additionally notes the Veteran's complaints of left hand, arm, and finger numbness.  Unfortunately, the medical evidence of record does not include a diagnosis of any additional, separate neurological disorder.

The Court has held that the threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for his service-connected left shoulder disability symptomatology was adequate, and provided for increased ratings for increased symptoms.  His left shoulder interfered with his occupation, but these impacts are contemplated by the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].
 
In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365  Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for service-connected recurrent left shoulder dislocation with limited abduction, on an accrued benefits basis, is denied.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


